Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant[X] Filed by a Party other than the Registrant[] Check the appropriate box: [X] Preliminary Proxy Statement [ ] Confidential, for use of the Commission only (as permitted by Rule 14a-6(e) (2)) [ ] Definitive Proxy Statement [ ] Definitive Additional Materials [ ] Soliciting Material under Rule 14a-12 THE INVESTMENT HOUSE FUNDS (Name of Registrant as Specified in Its Charter) (Name of person (s) filing Proxy Statement, if other than the Registrant) Payment of filing fee (check the appropriate box): [X] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14a-6(i) (4) and 0-11. 1. Title of each class of securities to which transaction applies: 2. Aggregate number of securities to which transaction applies: 3. Per unit price or other underlying value of transaction computedpursuant to Exchange Act Rule 0-11: 4. Proposed maximum aggregate value of transaction: 5. Total fee paid: [ ] Fee paid previously with preliminary materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11 (a) (2) andidentify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filling. 1. Amount Previously Paid: 2.Form, Schedule or Registration Statement No.: 3.Filing Party: 4.Date Filed: The Investment House Growth Fund Special Meeting of Shareholders – October_, 2012 THIS PROXY IS SOLICITED ON BEHALF OF THE BOARD OF TRUSTEES The undersigned hereby appoints David L. Kahn and Wade R. Bridge, and each of them, as Proxies with power of substitution and hereby authorizes each of them to represent and to vote as provided on the reverse side, all shares of beneficial interest of The Investment House Growth Fund which the undersigned is entitled to vote at the special meeting of shareholders to be held on October_, 2012 or at any adjournment thereof, as fully and with the same force and effect as the undersigned might or could do if personally present. The undersigned acknowledges receipt of the Notice of Special Meeting and Proxy Statement dated August, 2012. The votes entitled to be cast by the undersigned, when this proxy is properly executed, will be cast in the manner directed on the reverse side of this proxy card. If this proxy is executed but no instruction is given, the votes entitled to be cast by the undersigned will be cast "FOR" the Proposal.The proxies are hereby authorized to vote in their discretion upon such other matters as may properly come before the meeting or any adjournment or postponement thereof. PLEASE FOLD HERE AND RETURN ENTIRE BALLOT – DO NOT DETACH The Investment House Growth Fund Proxy for Special Meeting of Shareholders — October, 2012 Vote by Phone, by Mail or via the Internet! CALL: To vote by phone, call 1-XXX-XXX-XXXX and provide the 12-digit control number found on the reverse side of this proxy card. LOG-ON: To vote on the Internet go to www.proxyonline.com and enter the 12-digit control number found on the reverse side of this proxy card. MAIL: To vote by mail check the appropriate voting box on the reverse side of this proxy card, sign and date the card and return it in the enclosed postage-paid envelope. Please sign exactly as your name appears on this Proxy.If signing for an estate, trust or corporation, title or capacity should be stated.If the shares are held jointly, both signers should sign. Shareholder sign here Joint Shareholder sign here Date: IT IS IMPORTANT THAT YOU VOTE PROMPTLY.EVERY SHAREHOLDER’S VOTE IS IMPORTANT. The Investment House Growth Fund CONTROL NUMBER WE NEED YOUR VOTE AS SOON AS POSSIBLE. YOUR PROMPT ATTENTION WILL HELP US AVOID THE EXPENSE OF FURTHER SOLICITATION. Please remember to sign and date the reverse side of this proxy card before mailing in your vote. PLEASE FOLD HERE AND RETURN ENTIRE BALLOT – DO NOT DETACH TO VOTE, MARK BOXES BELOW IN BLUE OR BLACK INK AS FOLLOWS.Example: [ ] 1. With respect to approval of an investment management agreement with The Investment House, LLC. FOR AGAINST ABSTAIN [ ] [ ] [ ] (BARCODE HERE) (TAGID HERE) (CUSIP HERE) The Investment House Funds 225 Pictoria Drive, Suite 450 Cincinnati, Ohio 45246 SPECIAL MEETING OF SHAREHOLDERS October_, 2012 Important Voting Information Inside! TABLE OF CONTENTS Letter from the President 1 Notice of Special Meeting of Shareholder 2 Proxy Statement 3 Proposal: To Approve an Investment Management Agreement 4 Outstanding Shares and Voting Requirements 9 The Investment House LLC 10 Information on the Operation of the Fund 11 Principal Shareholder 12 Trustees’ Ownership of Fund Shares 12 Other Matters 13 Exhibit A: Management Agreement 14 LETTER FROM THE PRESIDENT The Investment House Funds 225 Pictoria Drive Suite 450 Cincinnati, Ohio 45246 August, 2012 Dear Shareholder, I am writing to inform you of an upcoming Special Meeting of the shareholders of The Investment House Growth Fund (the “Fund”), formerly the GKM Growth Fund, to be held at 10:30 a.m., Eastern time, on Friday, October, 2012 at the offices of Ultimus Fund Solutions, LLC, 225 Pictoria Drive, Suite 450,Cincinnati, Ohio 45246.At this meeting, you are being asked to vote on the approval of an investment management agreement between the Fund and The Investment House, LLC (“TIHL”).The Board of Trustees of your Fund believes that this proposal is in the Fund’s and your best interest. On April 30, 2012, Jed M. Cohen and I resigned our positions as Senior Managing Director and Managing Director, respectively, of First Western Investment Management, Inc.We, however, continue to serve as the Fund’s portfolio managers under an interim management agreement with TIHL, a Securities and Exchange Commission registered investment advisory firm that we recently formed.TIHL’s business objective is to provide investment management services to high net worth individuals, investment companies and pension and profit sharing plans.The interim management agreement was unanimously approved by the Board of Trustees of The Investment House Funds on June 20, 2012.Assuming Fund shareholders approve the proposed management agreement, Mr. Cohen and I will continue to manage the day-to-day operations of the Fund.As you know, I have been managing the Fund since its inception and will continue in that role pending your approval.Mr. Cohen has also managed the Fund in his capacity as co-portfolio manager for virtually all the Fund’s existence.Your approval of the management agreement with TIHL will not result in a fee increase for you as a shareholder of the Fund. I'm sure that you, like most people, lead a busy life and are tempted to put this proxy aside for another day.Please don't.When shareholders do not return their proxies, additional expenses are incurred to pay for follow-up mailings and telephone calls.PLEASE TAKE A FEW MINUTES TO REVIEW THIS PROXY STATEMENT AND VOTE YOUR SHARES TODAY. The Board of Trustees has approved the proposal described herein and recommends a vote "FOR" the proposal.If you have any questions regarding the issue to be voted on or need assistance in completing your proxy card, please contact us toll free at 1-888-456-9518. I appreciate your consideration of this important proposal.Thank you for investing with the Fund and for your continued support. Sincerely, Timothy J. Wahl President The Investment House Funds 1 THE INVESTMENT HOUSE FUNDS (Formerly The GKM Funds) The Investment House Growth Fund (Formerly the GKM Growth Fund) NOTICE OF SPECIAL MEETING OF SHAREHOLDERS To Be Held on October, 2012 NOTICE IS HEREBY GIVEN that a Special Meeting of shareholders of The Investment House Growth Fund, a series of The Investment House Funds, will be held at the offices of Ultimus Fund Solutions, LLC, 225 Pictoria Drive, Suite 450, Cincinnati, Ohio 45246, on October , 2012 at 10:30 a.m., Eastern time, to consider and vote on the following matters: 1. To approve an investment management agreement with The Investment House, LLC.No fee increase will result from approving this proposal, nor will there be a change in the key investment personnel serving the Fund. 2. To transact any other business, not currently contemplated, that may properly come before the meeting in the discretion of the proxies and their substitutes. Shareholders of record at the close of business on August_, 2012 are entitled to notice of and to vote at this meeting or any adjournment thereof. By order of the Board of Trustees, Wade R. Bridge Assistant Secretary August, 2012 Please execute the enclosed proxy card and return it promptly in the enclosed envelope, thus avoiding unnecessary expense and delay.No postage is required if mailed in the United States.The proxy is revocable and will not affect your right to vote in person if you attend the meeting.You may also vote your shares via the Internet or by Phone.Please see your proxy card for information on how to vote your shares via the Internet or telephone. 2 THE INVESTMENT HOUSE FUNDS (Formerly The GKM Funds) SPECIAL MEETING OF SHAREHOLDERS OF THE INVESTMENT HOUSE GROWTH FUND (Formerly the GKM Growth Fund) To Be Held on October, 2012 PROXY STATEMENT This proxy statement is furnished in connection with the solicitation by the Board of Trustees of The Investment House Funds (“the Trust”) of proxies for use at the special meeting of shareholders of The Investment House Growth Fund (the “Fund”) or at any adjournment thereof.The principal address of the Fund is 225 Pictoria Drive, Suite 450, Cincinnati, Ohio 45246.This proxy statement was first mailed to shareholders on or about August, 2012. The purpose of the meeting is to consider the approval of a Fund investment management agreement (the “Management Agreement”) with The Investment House, LLC (“TIHL”).TIHL is a Securities and Exchange Commission registered investment advisory firm formed by Messrs. Jed M. Cohen and Timothy J. Wahl.Mr. Wahl has served as portfolio manager to the Fund since its inception on December 28, 2001.Mr. Cohen served as co-portfolio manager to the Fund from its inception through April 30, 2012.Currently, Messrs. Wahl and Cohen are co-portfolio managers of the Fund pursuant to an interim management agreement (the “Interim Agreement”).Messrs. Cohen and Wahl will continue to serve as the individuals primarily responsible for the management of the Fund, subject to shareholder approval of the Management Agreement.Approval of the Management Agreement with TIHL will not result in a fee increase for you. A proxy, if properly executed, duly returned and not revoked, will be voted in accordance with the specifications therein.A proxy that is properly executed but has no voting instructions with respect to a proposal will be voted for that proposal.A shareholder may revoke a proxy at any time prior to use by filing with the Secretary of the Trust an instrument revoking the proxy, by submitting a proxy bearing a later date, or by attending and voting at the meeting. The cost of the solicitation, including the printing and mailing of the proxy materials, will be borne by the Fund.In addition to solicitation through the mail, proxies may be solicited by officers, employees and agents of the Fund without cost to the Fund.Such solicitation may be by telephone, facsimile or otherwise.The Fund will reimburse brokers, custodians, nominees and fiduciaries for the reasonable expenses incurred by them in connection with forwarding solicitation material to the beneficial owners of shares held of record by such persons. 3 PROPOSAL: TO APPROVE AN INVESTMENT MANAGEMENT AGREEMENT Background Effective April 30, 2012, Messrs. Jed M. Cohen and Timothy J. Wahl resigned their positions as Senior Managing Director and Managing Director, respectively, of First Western Investment Management, Inc. (“FWIM”), the former investment adviser to The Investment House Growth Fund (the “Fund”).Messrs. Wahl and Cohen had been managing the Fund’s investment portfolio since the Fund’s inception on December 28, 2001.As a result of their resignation, the Independent Trustees of The Investment House Funds (the “Trust”) terminated the investment management agreement between the Fund and FWIM.At the Independent Trustees request, Mr. Wahl agreed to manage the Funds’ assets as Fund President, at least until the Board decided on a replacement investment adviser.Mr. Wahl was not paid for his services to the Fund during this period. Also during this period, the Board of Trustees met in person and unanimously approved an interim management agreement (the “Interim Agreement”) with TIHL, an investment adviser formed by Messrs. Wahl and Cohen.The Interim Agreement was effective July 1, 2012 and its terms, including the amount of compensation payable to TIHL, are substantially identical to those of the recently terminated investment management agreement, except that the Interim Agreement has a maximum term of 150 days.Under the Interim Agreement, Messrs. Wahl and Cohen serve as co-portfolio managers and they will continue in this capacity following shareholder approval of the Management Agreement. The Management Agreement The Management Agreement, if approved by shareholders, will replace the Interim Agreement.Under the Management Agreement, TIHL will be responsible for selecting portfolio securities for investment by the Fund, purchasing and selling securities for the Fund and placing orders for the execution of such portfolio transactions.TIHL will pay all of the expenses of the Fund except brokerage fees and commissions, taxes, borrowing costs (such as interest and dividend expense on securities sold short), fees and expenses of the Independent Trustees, acquired fund fees and expenses, Rule 12b-1 expenses, if any, and extraordinary expenses.The terms of the Management Agreement are substantially identical to those of the former management agreement, except that the Management Agreement has a different effective date, termination date, and has removed one non-material provision regarding the use of the name “GKM.” Fees under the Management Agreement will be calculated at the same rate as those previously charged under the former management agreement and those presently charged under the Interim Agreement.The annual rate paid by the Fund is equal to 1.40% of its average daily net assets. 4 The Management Agreement, if approved by shareholders, will continue in effect for an initial period of two years and from year to year thereafter, provided that its continuance is specifically approved by the Board of Trustees or by a vote of a majority of the outstanding shares of the Fund.In either event the continuance of the Management Agreement must also be approved by a majority of the Independent Trustees, by a vote cast in person at a meeting called for the purpose of voting on such continuance. The Management Agreement may be terminated at any time upon 60 days’ written notice, without payment of any penalty by the Board of Trustees, by a vote of the majority of the outstanding voting securities of the Fund, or by TIHL.The Management Agreement will automatically terminate in the event of its assignment. The Management Agreement, like the Interim Agreement and the former management agreement, provides that TIHL will not be liable for any act or omission in connection with the services that it provides to the Fund or for any losses that may be sustained, absent TIHL’s willful misfeasance, bad faith or gross negligence, or its reckless disregard of its obligations and duties under the Management Agreement. The description of the Management Agreement in this Proxy Statement is only a summary.The form of the Management Agreement is attached hereto as Exhibit A.You should read the Management Agreement. Interim Agreement In order for TIHL to continue as the Fund’s investment manager, the Board of Trustees, including all Independent Trustees, by vote cast in person on June 20, 2012, unanimously approved the Interim Agreement with TIHL pursuant to Rule 15a-4 under the Investment Company Act of 1940 (the “1940 Act”).The Interim Agreement is dated July 1, 2012.The Interim Agreement terminates upon shareholder approval of the Management Agreement, unless it sooner terminates according to its terms, as described below. The Interim Agreement is substantially identical to the former management agreement and the Management Agreement in all material respects, except that it has a maximum term of 150 days, as required by Rule 15a-4. If the shareholders of the Fund do not approve the Management Agreement within 150 days of July 1, 2012, the Trustees will consider other Fund portfolio management arrangements in accordance with the 1940 Act. Evaluation by the Board of Trustees On June 20, 2012, the Board of Trustees unanimously approved the Management Agreement at an in-person meeting.The Trustees were advised by independent counsel of their statutory, fiduciary and other legal obligations in evaluating and approving the Management Agreement. 5 Before approving the Management Agreement, the Trustees requested such information from TIHL as they deemed reasonably necessary to evaluate the terms of the Management Agreement.The Trustees reviewed, among other things: • The investment performance of the Fund; • The investment support services provided to the Fund; • The administration services provided to the Fund; • The expense charged to the Fund; • The extent to which economies of scale would be realized as the Fund grows; and • The potential profits to be realized by TIHL from its relationship with the Fund. The Trustees also reviewed the background, qualifications, education and experience of TIHL’s investment, compliance and operational personnel.They considered Messrs. Cohen’s and Wahl’s decision to continue serving as the Fund’s portfolio managers.The Trustees further considered Mr. David Kahn’s decision to remain as Chief Compliance Officer of the Trust and oversee the Trust’s relationships with the other service providers.The Independent Trustees were advised by experienced independent counsel throughout the process.Prior to voting, the Independent Trustees reviewed the Management Agreement with representatives of TIHL and also met with counsel in a private session where no representatives of TIHL were present. Investment Performance The Trustees discussed the importance of the Fund’s investment performance in evaluating TIHL and noted that investment performance is a key indicator of the nature and quality of an investment adviser’s services.In considering investment performance, the Trustees were advised by independent counsel that the Board could appropriately consider the Fund’s prior performance because Messrs. Wahl and Cohen managed the Fund’s assets while at FWIM, and they will continue to do so at TIHL.The Trustees also reviewed Messrs. Wahl’s and Cohen’s responsibilities for managing the Fund’s assets. The Trustees reviewed information regarding the Fund’s prior performance, including comparative performance reports prepared by management, the Fund’s Morningstar DirectSM investment summary, and Fund performance information provided by TIHL.The Trustees observed that the Fund has out-performed the S&P 500 Index and Russell 3000 Index over 1-, 5-, and 10-year periods.While aware that past performance is not necessarily indicative of future results, the Trustees concluded that the historical performance of the Fund compared favorably in relation to similar funds, and that it was reasonable to expect that the Fund would provide satisfactory performance in the future. The Trustees discussed the Fund’s low portfolio turnover ratio in achieving its performance, noting that a low portfolio turnover rate generally means that the Fund has incurred significantly less transaction costs than other funds. 6 Investment Support Services The Trustees discussed investment support service considerations.It was noted that investment research, portfolio management, trading, administration, and distribution/marketing are factors that the Trustees should consider.The Trustees reviewed TIHL’s Form ADV (Part 1 and 2A) and the proposed portfolio managers’ biographies.The Trustees observed that Mr. Wahl currently serves as President of TIHL, is primarily responsible for research and equity management, and has spent the last 20 years in the capital markets arena.They also observed that Mr. Cohen is currently the Senior Managing Director of TIHL and has over 50 years of investment experience.It was noted that Messrs. Wahl and Cohen would jointly and primarily be responsible for the Fund’s day-to-day management under the Management Agreement.The Trustees also reviewed a summary of TIHL’s securities trading practices. The Trustees reviewed TIHL’s compliance policies and procedures and considered representations made by the Trust’s Chief Compliance Officer that the policies and procedures are adequate to cover the operations of TIHL and in particular the services provided to the Fund. Administration Services Ultimus Fund Solutions, LLC (“Ultimus”) would continue to provide administration services to the Fund, as it has done since December 2001.The Trustees reviewed Ultimus’ services including: management and supervision of Fund operations, coordination of Board and shareholder meetings, regulatory and compliance assistance, and Fund accounting and pricing services.The Trustees also reviewed the transfer agency and shareholder services that Ultimus provides, which include: transaction processing (including complete servicing in support of all distribution channels), shareholder servicing, communications with shareholders, and anti-money laundering compliance and identity theft prevention.The Trustees observed that the services that Ultimus would provide would be identical to those services that it currently provides to the Fund. Expenses The Trustees understood that a fund’s expense ratio is another “traditional yardstick” of an adviser’s performance and that the expense ratio should be examined in relation to the nature and quality of the services provided.They noted that the Management Agreement has the same fee and expense arrangement as the Fund had under its prior management agreement with FWIM.They also noted that, except for certain designated expenses, TIHL would charge the Fund a unitary fee of 1.40% on an annualized basis. In addition, the Trustees reviewed other materials relating to the Fund’s expenses on a comparative basis.Among other information, the Trustees reviewed Morningstar DirectSM expense ratio information, a comparative management-prepared expense summary, and Morningstar DirectSM large cap growth category information. 7 TIHL will pay the majority of the Fund’s operating expenses from its own resources, unlike the arrangements of most of the other funds included in the Morningstar comparisons.For this reason, the Trustees determined to attach more relevance to the comparisons with the Fund’s overall expense ratio than to the advisory fee comparisons. The Trustees reviewed the comparative Fund expense information.They specifically noted that the Fund’s total expense ratio (1.41% excluding borrowing costs in the most recent fiscal year), while higher than the average of all funds classified by Morningstar as large growth (1.32%), is less than the average expense ratio of such funds having less than $50 million in assets (1.63%). Economies of Scale The Trustees understood that an investment adviser may realize “economies of scale” in operational costs as a fund’s assets increase.They further understood that an adviser sharing economies of scale with fund shareholders is an important factor to consider in determining the propriety of an advisory contract.The Trustees observed that economies of scale were not presently an issue regarding TIHL’s operations since TIHL is a relatively new adviser.The Trustees agreed to revisit the economies of scale factor should there be significant growth in the Fund’s assets Profitability The Trustees understood that an adviser’s profitability from its fund business is another factor to consider in evaluating an advisory agreement.Because the Fund’s engagement of TIHL would be new, there was no history of TIHL’s profitability with regard to the Fund.However, the Trustees reviewed pro forma financial statements for TIHL and a pro forma profitability analysis for TIHL.The Trustees concluded that the projected profit margin that TIHL from Fund operations would realize would be within an acceptable range and was reasonable.The Trustees also considered representations from TIHL that the principals of TIHL are committed to supporting the operations and financial commitments of TIHL. The Independent Trustees also considered any “fallout benefits” to TIHL, which would include other fees and benefits such as brokerage commissions, that TIHL would receive from serving as adviser to the Fund.They observed that there did not appear to be any such benefits.Therefore, they viewed any possible fallout benefits as secondary factors in connection with evaluating the reasonableness of the Fund’s advisory fees. Legal Actions The Trustees reviewed legal actions that involved certain TIHL personnel.The Trustees considered statements made by representatives of TIHL that any anticipated litigation expenses are not expected to hinder TIHL’s financial ability to serve the Fund. 8 Conclusion Based on the Trustees’ review of the noted factors as well as others, the Board, including each of the Independent Trustees, concluded that:(i) the Management Agreement is in the best interests of the Fund and its shareholders; (ii) the nature and quality of the services to be provided under the Management Agreement are necessary for the operation of the Fund; and (iii) the fees to be charged pursuant to the Management Agreement are fair and reasonable with respect to the Fund. No single factor was considered in isolation or to be determinative to the decision of the Board to approve the Management Agreement.Rather, the Board concluded, in light of a weighing and balancing of all factors considered, that it would be in the best interests of the Fund and its shareholders to approve the Management Agreement. THE BOARD OF TRUSTEES RECOMMENDS THAT SHAREHOLDERS APPROVE THE MANAGEMENT AGREEMENT. Outstanding Shares and Voting Requirements The Board of Trustees has fixed the close of business on , 2012 (the “Record Date”) as the record date for the determination of shareholders entitled to notice of and to vote at the special meeting of shareholders of any adjournment thereof.As of the Record Date, there were . shares of beneficial interest, no par value, of the Fund outstanding.All full shares of the Fund are entitled to one vote, with proportionate voting for fractional shares. The vote of a majority of the outstanding shares of the Fund is required for approval of the Management Agreement.The vote of a majority of the outstanding shares means the vote of the lesser of (1) 67% or more of the shares present or represented by proxy at the meeting, if the holders of more than 50% of the outstanding shares of the Fund are present or represented by proxy, or (2) more than 50% of the outstanding shares of the Fund. A quorum is the number of shares legally required to be at a meeting in order to conduct business.The presence, in person or by proxy, of more than 50% of the Fund’s outstanding shares is necessary to constitute a quorum at the meeting.If the meeting is called to order but a quorum is not represented at the meeting, the persons named as proxies may vote those proxies that have been received to adjourn the meeting to a later date.If a quorum is present at the meeting but sufficient votes to approve the proposal described herein are not received, the persons named as proxies may propose one or more adjournments of the meeting to permit further solicitation of proxies.Any such adjournment will require the affirmative vote of a majority of those shares represented at the meeting in person or by proxy.The persons named as proxies will vote those proxies received that voted in favor of a proposal in favor of such adjournment and will vote those proxies received which voted against a proposal against any such adjournment. 9 Abstentions and “broker non-voters” are counted for purposes of determining whether a quorum is present but do not represent votes cast with respect to a proposal.“Broker non-votes” are shares held by a broker or nominee for which an executed proxy is received by the Fund, but are not voted as to one or more proposals because instructions have not been received from the beneficial owners or persons entitled to vote and the broker or nominee does not have discretionary voting power. Accordingly, “broker non-votes” and abstentions on the Proposal effectively will be a vote against the Proposal. The Trustees of the Fund intend to vote all of their shares in favor of the proposal described herein.All Trustees and officers as a group owned of record or beneficially less than 1% of the Fund’s outstanding shares on the Record Date. The Investment House, LLC The Investment House, LLC, 11150 Santa Monica Boulevard, Suite 350, Los Angeles, California 90025, is a limited liability company organized in the state of Delaware.In addition to serving as investment adviser to the Fund, TIHL intends to provide investment advisory services to high net worth individuals and pension and profit sharing plans. TIHL started operations in May 2012, and the principal owners are Timothy J. Wahl and Jed M. Cohen.The address and principal occupation of each principal executive officer of TIHL are set forth in the table below.Mr. Timothy J. Wahl also serves as President and Trustee of the Fund. Name and Address Principal Occupation Jed M. Cohen 11150 Santa Monica Boulevard
